telenavfrancisadvisor_image1.gif [telenavfrancisadvisor_image1.gif]Exhibit 10.48


Advisor Agreement


This Advisor Agreement (“Agreement”) is made by and between Telenav, Inc. , a
Delaware corporation with its principal offices located at 4655 Great America
Parkway, Suite 300, Santa Clara, California 95054 (which, together with its
parent or subsidiary entities shall be hereinafter referred to as, "Telenav" or
the “Company”), and


Name:     Karen C. Francis


Principal Address:     P.O. Box 7211, Menlo Park, CA 94025                    
Place of Organization:     N/A    


(hereinafter, "Advisor"). The term “Advisor” shall refer to and include,
collectively, any employees, members, agents, affiliates, Advisors or
contractors of or directly engaged by Advisor performing services for Telenav
hereunder.     


By signing this Agreement, the parties agree to the terms and conditions set
forth on this page and on the attached Terms and Conditions. This Agreement is
effective as of the date of the Company’s 2019 Annual Meeting of Stockholders
and in conjunction with the end of Advisor’s service as a member of the
Company’s Board of Directors (“Effective Date”), and will automatically
terminate on November 20, 2021 (“Termination Date”), unless renewed, extended or
earlier terminated pursuant to Section 5 of the attached Terms and Conditions.
Each person signing this Agreement represents and warrants that such person is
fully authorized to execute and enter into this Agreement on behalf of the
company or entity named above and below with respect to her signature.


Karen C. Francis
TELENAV, INC.
 
 


/s/ Karen Francis


/s/ HP Jin
Name: Karen Francis
Name: HP Jin
Title: Advisor
Title: CEO
Dated: 10/25/2019
Dated: 10/24/2019
 
 
 
 
 
 
 
 
 
 







Non-Disclosure Agreement entered into on October 17, 2019 (the “NDA”).








___________________________________________________________________________________________________________________________________________________________
TELENAV Advisor AGT (10-2019)    Confidential     Page 1 of 10




________ Advisor’s Initials

--------------------------------------------------------------------------------

telenavfrancisadvisor_image1.gif [telenavfrancisadvisor_image1.gif]Exhibit 10.48




Terms and Conditions


In consideration of the promises contained and consideration provided in this
Agreement, Telenav agrees to retain Advisor to perform certain services subject
to the terms and conditions set forth below and in the Statement of Work
attached as Exhibit A (which Exhibit A, together with the other exhibits
attached hereto, are incorporated into this Agreement in full by reference as
material parts hereof).


1.    Statement of Work. The services that Advisor is to perform and/or
deliverables that Advisor is to provide under this Agreement are identified in
the attached Statement of Work (the “Services”).
2.    Compensation. The compensation to be paid Advisor pursuant to this
Agreement shall be in consideration for all Services rendered. Payment will be
made in the amount and manner specifically provided in the payment schedule
attached hereto as Exhibit B, and the total amount due or owing Advisor for
Services performed hereunder shall not exceed the specified identified vesting
benefit, unless and to the extent Telenav and Advisor agree in writing to a
greater amount in the form of an amendment to Exhibit B. Advisor hereby waives,
as a material inducement to Telenav’s agreement to enter this Agreement, any
right to assert a claim or cause against Telenav based on an oral or other
modification or amendment of the terms and conditions of this Agreement, the
scope of Services or right to payment hereunder, and Advisor agrees that it will
not assert any such claim or cause against Telenav (whether under the law of
contract, quasi-contract or otherwise) or introduce into evidence any such oral
or other modification or amendment, unless and to the extent such modification
or amendment is agreed to in writing by Telenav. Advisor may not rely on any
oral or other modification or amendment of or to the terms and conditions of
this Agreement, the scope of Services or right to payment hereunder, unless and
to the extent agreed to in writing by Telenav.
3.    Travel and Other Expenses. All expenses shall be preapproved by Telenav in
writing, and reimbursed as provided in Exhibit B.
4.    Term. The term of this Agreement will begin on the Effective Date and will
run until the Termination Date, unless renewed, extended or earlier terminated
by the parties as provided herein.
5.    Termination.    Either party may terminate this Agreement or any of the
Services to be provided hereunder without cause at any time, and for any or no
reason, by giving the other party written notice of termination as provided on
Exhibit A (“Termination for Convenience and Notice Period”), and either party
may immediately terminate this Agreement or any of the Services to be provided
with cause at any time by giving the other written notice of such cause. The
effective date of such termination for convenience by either party will occur
upon expiration of the indicated Termination for Convenience and Notice Period.
The effective date of such termination for cause by either party will occur
immediately upon delivery of such written notice.
(a)
After giving or receiving such notice, Advisor will consult with Telenav to
determine what further work, if any, will be performed prior to the effective
date of such termination (which such further work, if any, the parties will
confirm in writing).

(b)
Termination with cause is appropriate in the event (i) of a breach by the other
party of a material obligation hereunder or the NDA, (ii) the death or
disability of Advisor, or (iii) the insolvency or bankruptcy or a reasonably
apparent inability or unwillingness of or by the other party to perform its
material obligations hereunder.



___________________________________________________________________________________________________________________________________________________________
TELENAV Advisor AGT (10-2019)    Confidential     Page 2 of 10




________ Advisor’s Initials

--------------------------------------------------------------------------------

telenavfrancisadvisor_image1.gif [telenavfrancisadvisor_image1.gif]Exhibit 10.48


(c)
Upon the termination or expiration of a Statement of Work or of this Agreement,
with or without cause and for any or for no reason, the terminating party will
not be liable to the other party because of the fact or act of such termination
for damages on account of the loss of prospective profits, expected business,
good will, or on account of expenditures, leases or commitments in connection
with the business of Telenav or of Advisor, or for any other reason whatsoever
flowing from the fact or act of such expiration or termination.

(d)
Telenav’s sole obligation and liability to Advisor arising from the fact or act
of termination or expiration shall be payment for: (a) Services actually and
reasonably performed up to the effective date of termination or expiration (on
the part of Telenav), and (b) reasonable completion of Services actually
requested up to the effective date of termination or expiration (on the part of
Advisor, provided that Telenav has made or is capable of making payment due and
owing with respect to such Services) and (c) such other benefits or provisions,
if any, as identified on Exhibit A with respect to the Termination for
Convenience and Notice Period. However, the fact or act of termination or
expiration shall not otherwise relieve either party from any other obligation,
liability or duty to the other, whether expressly provided herein, under the NDA
or under law.

6.    Survival of Obligations. The following obligations will survive
termination or expiration of this Agreement for any reason, except as provided
in this Agreement:
(a)
Obligations relating to non-use and non-disclosure of Confidential Information,
as provided in the NDA;

(b)
Obligations to make payments of amounts that are due prior to termination or
expiration; and

(c)
Obligations specifically set forth in Sections 5, 6, 12, 13, and 17 through 30.

7.    Inspection and Acceptance. N/A
8.    Warranty and Standards for Performance of Work. N/A.
9.    Independent Status. It is the express intention of the parties to this
Agreement that Advisor is and shall continue to act throughout the Term and in
conjunction with the performance of any Services hereunder: (a) as an
independent contractor, and (b) not as an employee, agent, joint venturer, or
partner of Telenav. Nothing in this Agreement shall be interpreted or construed
as creating or establishing an employment relationship between Telenav and
Advisor, or any reasonable expectation or basis for reliance on the part of
Advisor of such a relationship existing or developing during the term hereof.
Both parties understand and agree that Advisor may perform services for others
during the term of this Agreement.
10.    Performance of Services/Use of Telenav Resources. The parties understand
and agree that Advisor will have the sole discretion to determine the method,
means, and location of performing the Services, and that Telenav has no right
to, and will not, control or determine the method, means, or place of the
performance of the Services, except for such Services which, by their nature,
require performance at Telenav’s facilities and in conjunction or cooperation
with Telenav’s employees. In the event Advisor is authorized to use Telenav
resources to perform Services or provide products hereunder, Advisor agrees to
use such resources exclusively in connection with such Services and/or products,
and for no other purpose.
11.Employment of Assistants/Insurance/Safety.


___________________________________________________________________________________________________________________________________________________________
TELENAV Advisor AGT (10-2019)    Confidential     Page 3 of 10




________ Advisor’s Initials

--------------------------------------------------------------------------------

telenavfrancisadvisor_image1.gif [telenavfrancisadvisor_image1.gif]Exhibit 10.48




(a)
If Advisor employs assistants to help perform the Services or provide
deliverables, Advisor will carry throughout the Term statutory Worker's
Compensation and General and Contractual Liability and Professional Liability
(if applicable) insurance in amounts satisfactory to Telenav and commercially
reasonable in light of Advisor’s business and operations. Advisor alone has
responsibility for such coverage. Upon reasonable request, Advisor shall furnish
certificates of insurance as evidence of such coverage and naming Telenav as
additional insured and allowing Telenav to assert rights and make claims
thereunder.



(b)
Advisor agrees to comply strictly with all local, municipal, regional and
country safety and health laws, orders and regulations applicable to the
performance of the Services provided hereunder.  While on the Telenav site, or
that of its customers or other third party, Advisor and its employees,
contractors and agents will be required to observe at all times all procedures
and policies of Telenav concerning safety and proper workplace conduct
(including all requirements stated within Telenav’s injury and illness
prevention program and the applicable environmental health and safety policies
of Telenav and any third party site at which the Services are being performed).
Failure to observe such procedures and policies shall be a basis for immediate
termination of this Agreement by Telenav.



12.    Obligations of Advisor.
(a)
Advisor is solely responsible for all taxes, withholdings, and other similar
statutory obligations with respect to itself and its employees, agents or
affiliates.

(b)
Advisor agrees and understands with respect to itself and its employees, agents
or affiliates. that it is not entitled to and will not be eligible to receive
any of the benefits which Telenav may make available to its employees, such as
group insurance, workers' compensation, disability insurance, vacation, sick
pay, profit-sharing, incentive compensation, bonus or commission programs, stock
purchase programs, or retirement benefits. Except and only to the extent
expressly provided in Exhibit B, this shall also prohibit participation in any
stock award programs.

13.    Confidential Information.
(a)
Advisor understands that during the course of performing the Services hereunder,
it may receive or have or obtain access to Confidential Information of Telenav
or its clients. Accordingly, Advisor understands and agrees that any such
Confidential Information disclosed to Advisor, intentionally by Telenav or
otherwise, shall be subject to the terms and conditions of the NDA entered by
the parties and identified above, and deemed incorporated in full as a material
part hereof.

(b)
Advisor will not, during the Term, improperly use or disclose any proprietary
information or trade secrets of any former or current employer or other person
or entity with which Advisor has a duty to keep in confidence, and that Advisor
will not bring onto the premises of Telenav any unpublished document or
proprietary information belonging to such employer, person or entity unless
consented to in writing by such employer, person or entity.

(c)
Advisor recognizes that Telenav has received and in the future will receive from
clients and third parties confidential or proprietary information which is
subject to a duty on Telenav's



___________________________________________________________________________________________________________________________________________________________
TELENAV Advisor AGT (10-2019)    Confidential     Page 4 of 10




________ Advisor’s Initials

--------------------------------------------------------------------------------

telenavfrancisadvisor_image1.gif [telenavfrancisadvisor_image1.gif]Exhibit 10.48


part to maintain in strict confidence and to use only for certain limited
purposes. Advisor agrees that Advisor owes Telenav and such third parties,
during the Term and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except and to the specific extent
necessary to carry out the Services for Telenav expressly provided hereunder.
Advisor acknowledges, understands and agrees that its improper disclosure of
such confidential or proprietary information, intentional or otherwise, will
cause immediate, serious and irreparable injury to Telenav, its clients and
third parties, for which inadequate remedy exists at law.
(d)
Advisor represents that performance of all the terms of this Agreement,
including the performance of Services hereunder, will not breach any agreement
to keep in confidence confidential information acquired by Advisor prior to the
execution of this Agreement or otherwise, to Advisor’s knowledge, the trade
secret, patent, copyright or other intellectual property right of a third party.

(e)
Upon the termination of this Agreement, or upon Telenav's earlier request,
Advisor will deliver to Telenav all of Telenav's property or Confidential
Information that Advisor may have in Advisor's possession or control.

(f)
In the event Advisor employs assistants Advisor will assure that such employees
are bound by confidentiality terms at least as stringent as those set forth
herein and in the NDA.

14.    Inventions.    N/A
15.    Employment Eligibility. Advisor represents and warrants that: Advisor and
all persons it employs to perform Services hereunder are citizens of the United
States or holders of a valid and current Alien Registration Receipt Card and
eligible to hold employment and perform the Services, under the laws of the
United States and the State of California (or are otherwise legally fully able
and authorized to perform the Services in the country or geographic area in
which such Services are to be provided).
16.    Gratuities/Business Dealings. Advisor represents and warrants that it has
not offered or given, and shall not offer or give, to Telenav or any its
employees, agents or affiliates, any gratuity, payment or benefit (other than
the performance of Services expressly provided hereunder) in order to secure any
favor or business from Telenav, or to influence Telenav with respect to this
transaction or business generally between the parties. Advisor shall promptly
disclose to Telenav in writing any separately existing or previous employment or
other work relationship or investment interest of any manner, involving Advisor
and Telenav, and their respective employees, agents or affiliates. Advisor
acknowledges receipt of or an opportunity to review Telenav’s Code of Business
Conduct (“Code”), and agrees to abide in all material respects by its terms and
conditions during the term of this Agreement. The Code is also available for
review via Telenav’s website at www.Telenav.com.
17.    Stock Trading Policy.     All Telenav contractors and Advisors, including
Advisor, are prohibited from trading in Telenav stock at any time when in the
possession of Material, Non-public Information about Telenav or our business.
Material, Non-public Information is any information concerning Telenav’s
business, prospects, strategic decisions or direction, financial condition,
major sales or customer developments, or significant operational or legal
information, developments or liabilities that an investor might consider
important in deciding whether to buy or sell Telenav stock, or which could
affect the market price for Telenav stock. Examples of Material, Non-public
Information include, but are not limited to: actual or estimated quarter-end or
year-end financial results or changes in condition; possible mergers,
acquisitions or divestitures; purchases or sales of investments in companies;
significant customer contract “wins” or losses; significant product


___________________________________________________________________________________________________________________________________________________________
TELENAV Advisor AGT (10-2019)    Confidential     Page 5 of 10




________ Advisor’s Initials

--------------------------------------------------------------------------------

telenavfrancisadvisor_image1.gif [telenavfrancisadvisor_image1.gif]Exhibit 10.48


discoveries or developments; threatened or actual major litigation or
developments in pending cases, for or against Telenav; threatened or actual
actions against Telenav by regulatory entities or reporting of financial errors
or irregularities; and major events relating to Telenav’s business or changes in
business strategies, or key executive departures. Advisor agrees to abide by
this policy.


18.    Solicitation of Employment. Advisor agrees, during the Term and for the
period of 12 months thereafter, (a) not to recruit, solicit or inquire for
employment, directly or indirectly, or to advise or assist others in recruiting,
soliciting or inquiring for employment, any then-current Company employee, or
(b) to advise or assist others, directly or indirectly, in soliciting or
transferring Company business to any other party. For purposes of clarification,
response to public job postings by Company employees are not deemed to be
solicitation of employment under this section.
19.    Compliance with Laws; FCPA Compliance. Advisor agrees to comply, at all
times during the Term, with all applicable governmental laws, statutes,
ordinances, rules, regulations and other requirements, including such pertaining
to environmental protection, wage, equal employment, non-discrimination, and
workplace health and safety. Advisor and each of its employees, agents or
Affiliates, shall at all times when performing Services, fully comply, in all
material respects, with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001.  No part of the proceeds of any compensation, commission or
retainer fee, as applicable paid to Advisor under this Agreement, will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
Upon Telenav’s reasonable request, Advisor agrees to provide prompt assurance
and evidence of Advisor’s active compliance with any and all such governmental
requirements.
20.    Enforceability of Agreement/Venue and Jurisdiction. The parties agree
that any dispute in the meaning, effect, or validity of this Agreement, and any
cause, claim or action arising from this Agreement (and any Services or products
provided hereunder), shall be governed by, enforceable under and resolved in
accordance with the laws of the State of California, without regard to the
conflict of laws provisions. The parties further agree that if one or more
provisions of this Agreement are held to be unenforceable under applicable
California law, such provision(s) shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted and given effect as if such
provision were so excluded. The parties consent to Santa Clara County,
California, and any United States District Court or Superior Court of competent
jurisdiction located within its boundaries, as the exclusive venue and
jurisdiction of any litigation or other dispute resolution modality; except that
either party may take action in any jurisdiction to prevent disclosure of
Confidential Information, or to enforce a judgment or other decision.
21.    Assignment. Neither party may assign this Agreement without the express
written consent of the other party; provided, however, that Telenav may assign
its rights and obligations hereunder to a subsidiary or affiliated entity, or to
a successor entity in the event of corporate merger, acquisition or other form
of corporate reorganization, or acquisition of substantially all of Telenav’s
assets or common stock.
22.    Arbitration. The parties agree that any and all disputes that either
party may have with the other party which arise out of this Agreement, or any
right or obligation hereunder, shall be resolved through final, binding and
non-appealable arbitration in Santa Clara County, California in accordance with
the rules and regulations of the American Arbitration Association then
in-effect. Both parties understand and agree that the arbitration shall be
instead of any civil litigation and that the arbitrator’s decision shall be
final, binding and, upon entry


___________________________________________________________________________________________________________________________________________________________
TELENAV Advisor AGT (10-2019)    Confidential     Page 6 of 10




________ Advisor’s Initials

--------------------------------------------------------------------------------

telenavfrancisadvisor_image1.gif [telenavfrancisadvisor_image1.gif]Exhibit 10.48


by a court of competent jurisdiction, non-appealable to the fullest extent
permitted by law and enforceable by any court having jurisdiction thereof. If
the parties cannot agree on an arbitrator, the Superior Court of the county of
venue shall appoint the arbitrator. The arbitrator shall be empowered and
authorized to award any equitable remedy, including specific performance. The
arbitrator is not empowered and is without jurisdiction to award either party:
(a) special, exemplary, indirect, consequential, incidental or punitive damages,
or (b) its attorneys’ fees and/or costs and expenses incurred in the arbitration
(whether such party is the prevailing party).
Filing a judicial action or recording a notice of pending action, order of
attachment, receivership, injunction, or other provisional remedies shall not
waive arbitration rights nor is recourse to such judicial relief precluded by
the existence or availability of arbitration hereunder. The parties shall split
equally the arbitrator’s fees.
23.    Intellectual Property; Specific Indemnity. N/A.
24.    General Indemnity.    N/A.
25.    Liability Limitation.     EXCEPT AS PROVIDED IN SECTIONS 13, 23 AND 24,
NOTWITHSTANDING ANYTHING OTHERWISE TO THE CONTRARY, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER FOR ANY SPECIAL, EXEMPLARY, INDIRECT,
CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.
26.    Waiver of Jury/Limitations of Actions; Attorney’s Fees. Telenav and
Advisor hereby agree, to the fullest extent permitted by law, to waive any right
or claim to adjudication by jury of any claim or cause asserted against the
other and arising hereunder. In any judicial proceeding arising out of this
Agreement, or Services or products performed or provided hereunder, neither
party is entitled to recover its attorneys’ fees or costs incurred pertaining to
such proceeding (whether such party is the prevailing party).
27.    Entire Understanding. This Agreement contains the entire understanding of
the parties regarding its subject matter, and supersedes any and all prior
communications, representations and agreements, whether written or oral. This
Agreement can only be modified to the extent by a subsequent written agreement
executed by the designated Advisor and Telenav Notice Contact identified above.
28.    No Obligation to Proceed with Additional Services or Business
Relationship. Except as expressly provided herein, neither party has any
obligation by virtue of this Agreement to proceed with any transaction between
them, and any proposal, design or similar item presented to either party by the
other shall be without obligation or restriction on the party.
29.    Notices. All notices required or given herewith shall be addressed to
Telenav or Advisor at the designated addresses and to the attention of the
designated Notice Contact identified above, by registered mail, special
delivery, or by certified courier service.
30.    Waiver. Failure by a party to take affirmative action with respect to any
breach of these terms and conditions by the other party shall not be construed
as a waiver of that breach or of future breaches.
/    /    /
/    /    /
/    /    /


___________________________________________________________________________________________________________________________________________________________
TELENAV Advisor AGT (10-2019)    Confidential     Page 7 of 10




________ Advisor’s Initials

--------------------------------------------------------------------------------


telenavfrancisadvisor_image1.gif [telenavfrancisadvisor_image1.gif]Exhibit 10.48


EXHIBIT A
Statement of Work


The scope of services to be performed under this Agreement is specifically
restricted to the advice and/or specific advisory services described below (the
“Services”):


Such services as may reasonably be requested by Telenav, including through its
C.E.O., or Board of Directors, to assist and advise the Company and the Board in
support of the Company’s continuing business initiatives and outreach to the
automotive industry; provided, however, that such requested services may not
unduly interfere with Advisor’s services during the Term to any new employer.


Commencement Date: the date of the Company’s 2019 Annual Meeting of Stockholders
and in conjunction with the end of Advisor’s service as a member of the
Company’s Board of Directors


Completion Date: November 20, 2021


Termination for Convenience and Notice Period
Either party may terminate this Agreement providing 60 days advance written
notice to the other party.


Notwithstanding the foregoing, Telenav agrees not to terminate the Advisor
Agreement for convenience at any time prior to the first six (6) months of the
Term.






___________________________________________________________________________________________________________________________________________________________
TELENAV Advisor AGT (10-2019)    Confidential     Page 8 of 10




________ Advisor’s Initials

--------------------------------------------------------------------------------

telenavfrancisadvisor_image1.gif [telenavfrancisadvisor_image1.gif]Exhibit 10.48


EXHIBIT B


As full and complete compensation for performing the Services, Advisor will be
entitled to the following compensation and benefits:


Status of Existing TNAV Equity


To the extent Advisor holds existing equity awards as a result of Advisor’s
previous employment with or services as a director to Telenav, Telenav shall
deem, as part of the compensation for Services, that Advisor’s performance of
the Services hereunder and during the Term shall not be considered a break in
service of Advisor, from (a) the termination of Advisor’s prior employment with
or services as a director to the Company to (b) the commencement of the
continuing service relationship pursuant to this Agreement. For this reason, any
rights Advisor may hold as of the Effective Date with respect to equity awards
which existed as of the date of termination of Advisor’s employment relationship
withor sewrvices as a director to the Company, shall be deemed in full force and
effect and continuing through the Term.


Additional Equity Grant


An equity award to be effective as of the 2019 Annual Meeting of Stockholders,
and upon and subject to approval at such meeting by the Company’s stockholders
of the proposed 2019 Equity Incentive Plan (the “2019 Plan”), in the form of
restricted stock units (“RSUs”), each of which represents the right to receive
upon vesting one share of the Company’s Common Stock (the “RSU Award”):


•
The number of shares subject to the RSU Award will be twice the number of shares
represented by the Annual Award each continuing director of the Company will
automatically receive as of the 2019 Annual Meeting of Stockholders pursuant to
the terms of the Company’s 2019 Plan



•
The RSU Award will vest in equal quarterly installments over the two-year term
of the Advisor Agreement, as of the 10th day of the last month of such quarter;
and



•
The RSU Award is subject to vesting acceleration as follows:



◦
Equity Vesting Acceleration upon Termination for Convenience:



In the event of any termination by Telenav at any time for convenience, shares
under the RSU Award that would have otherwise vested over the six-month period
following the effective date of such termination by Telenav for convenience will
be deemed to and shall be accelerated to the effective date of such termination.


◦
Equity Vesting Acceleration upon Change of Control:



In the event of a Change of Control, as that term is understood and defined in
the Company’s 2019 Plan, that occurs during the Term and prior to the first year
anniversary of the Effective Date, then the shares under the RSU Award that
would have otherwise vested during the Term and prior to or as of such first
year anniversary will be deemed to and shall be accelerated to the effective
date of such Change of Control
 


___________________________________________________________________________________________________________________________________________________________
TELENAV Advisor AGT (10-2019)    Confidential     Page 9 of 10




________ Advisor’s Initials

--------------------------------------------------------------------------------

telenavfrancisadvisor_image1.gif [telenavfrancisadvisor_image1.gif]Exhibit 10.48




In the event of a Change of Control, as that term is understood and defined in
the Company’s 2019 Plan, that occurs during the Term and after the first year
anniversary of the Effective Date, then the shares under the RSU Award that
would have otherwise vested during the Term but after such first year
anniversary will be deemed to and shall be accelerated to the effective date of
such Change of Control
•
The RSU Award is subject to approval by the Company’s stockholders of the 2019
Plan, which the Company is submitting to its our stockholders for approval at
the 2019 Annual Meeting of Stockholders



Cash Compensation:    The Company will pay to Advisor during the Term quarterly
cash fees equivalent in amount to the quarterly cash retainer fee a member of
the Company’s Board of Directors receives over the same period under the
Company’s compensation policy for non-management members of its Board.
 
Taxes


Advisor is fully and solely responsible and liable for reporting and payment of
taxes, including personal or entity taxes, assessable on any income payable to
Advisor hereunder (including with respect to any equity vesting during and as of
the term of the Services).


Payment for Services


Advisor understands and agrees that the total amount due or owing Advisor for
any and all Services performed hereunder by Advisor and/or its employees shall
be limited to the compensation and benefits provided above, unless and to the
extent Telenav and Advisor agree in writing to a greater amount in the form of
an amendment to this Exhibit B.


Payment for Expenses


The compensation and benefits provided above shall not include costs and
expenses in the event and to the extent Telenav expressly agrees above to
reimburse Advisor for such costs and expenses. However, other than such actual,
reasonable and reimbursable costs and expenses, the compensation and benefits
provided above shall be Advisor’s sole and complete compensation and benefit due
and owing for the Services or any other right or expectation under the
Agreement, and along with payment of such actual, reasonable and reimbursable
costs and expenses shall be Telenav’s sole and complete liability to Advisor for
the Services rendered and any and all costs and expenses reimbursed to Advisor
under the Agreement.


With respect to any properly and timely submitted expenses payment terms will be
net forty-five (45) days from receipt of invoice. The preprinted terms and
conditions of any invoice, PO or other ordering document, confirmation or other
business form issued by Advisor in connection with this Agreement shall not be
binding on Telenav and shall not be deemed to modify this Agreement.






___________________________________________________________________________________________________________________________________________________________
TELENAV Advisor AGT (10-2019)    Confidential     Page 10 of 10




________ Advisor’s Initials